Per Curiam
Plaintiffs instituted this action for the purpose of recovering damages for injury to their property caused by an act of the city of Seattle. The cause tried to court and jury resulted in a verdict in favor of defendant city. Plaintiffs presented a motion for new trial, which was granted. The pertinent portion of the order read:
“It is Further Ordered that the Plaintiffs be, and they hereby are, granted a new trial in this cause on the ground that the verdict was contrary to the weight of the evidence, & on no other ground.”
The sole assignment of error is that “the court erred in granting a new trial.”
In the recent case of Coppo v. Van Wieringen, ante p. 120, 217 P. (2d) 294, it was held that this court would not disturb the action of a trial court where it had granted a new trial upon the ground that “the evidence is not sufficient to sustain the verdict, or that the verdict is against the weight of the evidence.”
*579Based upon that case, we affirm the order of the trial court.